Citation Nr: 0315581	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-00 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
service-connected low back disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from July 1994 to February 
1995.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Los Angeles Regional Office (RO), 
which granted an increased rating for the veteran's service-
connected lumbosacral strain with sciatica.  The Board notes 
that although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.

From a review of the record, it appears that the veteran is 
seeking a total disability evaluation based on individual 
unemployability (TDIU).  As the issue of entitlement to TDIU 
benefits has not been procedurally developed, the Board is 
referring it to the RO for initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  For the period prior to September 23, 2002, the veteran's 
lumbosacral disability was manifested by no more than 
recurring attacks of intervertebral disc syndrome with 
intermittent relief.

2.  For the period beginning September 23 2002, the veteran's 
lumbosacral disability has been manifested by incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past 12 months.

3.  The veteran's thoracolumbar disability is manifested by 
no more than severe limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's low back disability 
for the period prior to September 23, 2002 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5293 (2002).

2.  The criteria for entitlement to a disability evaluation 
of 60 percent for the veteran's low back disability for the 
period beginning September 23, 2002 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 67 Fed. Reg. 54345-54349 
(August 22, 2002) (effective September 23, 2002).

3.  The criteria for entitlement to a disability evaluation 
of 10 percent for the veteran's thoracolumbar disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5291.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
a low back disability.  The discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and January 2003 letter have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in the August 
2002 supplemental statement of the case, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
voluminous private medical records, VA medical records, and a 
fee-basis medical examination report.  As the record shows 
that the veteran has been afforded a VA examination in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

By May 1997 rating decision, the RO granted service 
connection for lumbosacral strain with sciatica and assigned 
a disability evaluation of 20 percent.

In July 2000, the veteran filed a claim for an increased 
rating.

An August 2000 radiologic study of the lumbosacral spine 
reflected no evidence of fracture or subluxation and mild to 
moderate narrowing of the L5-S1 intervertebral disc space.  
There was no evidence of other abnormalities.

On August 2000 fee-basis medical examination, the veteran 
indicated that he suffered from bearable low back pain with 
occasional flare-ups that made the performance of everyday 
activities difficult.  He complained of pain, weakness, 
stiffness, and lack of endurance.  He denied fatigue.  The 
veteran indicated that his disability was affecting his 
ability to work; however, it was noted that he was working 
full time for a drywall texture company.  He further 
indicated that low back pain radiated into his left leg.  He 
reported that flare-ups occurred several times a year and 
lasted "for weeks."  During flare-ups, he stated that he 
was unable to drive or work.  On objective examination, the 
veteran's gait and posture were normal and there was no sign 
of abnormal weight bearing.  No pertinent neurologic 
abnormalities were noted.

Thoracic spine range of motion was as follows:


Active
Passive
Normal
Flexion
45 
45 
0-90 
Extension
22 
22 
0-25 
Right Sidebend
10 
10 
0-25 
Left Sidebend
10 
10 
0-25 

Thoracic spine range of motion was limited by pain and 
weakness but not by fatigue, lack of endurance, or 
incoordination.  The examiner indicated that the thoracic 
spine was not in itself limited in flexion.  Rather, the 
restriction was caused by the veteran's lumbar condition and 
was a symptom of lumbosacral strain.  

Lumbar spine range of motion was as follows:


Active
Passive
Normal
Flexion
15 
15 
0-95 
Extension
18 
18 
0-35 
Right Sidebend
10 
10 
0-40 
Left Sidebend
10 
10 
0-40 

Lumbar spine range of motion was limited by pain, weakness, 
fatigue, lack of endurance, and incoordination.  The 
thoracolumbar spine displayed painful standing flexion 
testing with sacroiliac imbalance on the left, which was 
reflective of lumbosacral strain.  There was pain on all 
aspects of lumbosacral range of motion.  

The examiner diagnosed severe lumbosacral strain with left 
lower extremity radiculopathy and thoracolumbar strain with 
sacral strain.  She noted that the veteran could walk 15 
minutes without rest and could drive 30 minutes without 
stopping.  He could lift loads weighing less than 30 pounds 
but could not push a lawn mower.  He could climb stairs but 
could only do so carefully and slowly.  The veteran, 
according to her, experienced pain with weight bearing, 
walking, and lifting.  

March 2001 private hospital records reflected an emergency 
room visit with complaints of back pain.  It was noted that 
he had had intermittent back pain since an injury in service.  
The day prior to admission, he had bent over to pick up 
something at work and reinjured his back.  The diagnosis was 
exacerbation of chronic back pain.  

In a March 2001 statement, the veteran indicated that his 
employer was trying to accommodate him but that his back had 
given out twice in the previous three months.  He indicated 
that in early March he had missed a week of work.  He further 
stated that he had been advised to take off two weeks from 
work but that he was continuing to try to work, missing a day 
when the pain became too bad.  

A July 2001 magnetic resonance imaging revealed narrowing at 
the lumbosacral disc spaces and a large protruding disc, as 
well as focal spinal stenosis.  There was also compression of 
the existing nerve root on the left and edema of the 
traversing nerve root.

An October 2001 private medical consultation report reflected 
complaints of low back pain, as well as left leg pain and 
numbness.  According to the report, the veteran's low back 
pain was of mild severity with some flare-ups and was related 
to some of his construction type work.  It was noted that he 
had tried to transition to lighter duty work but that this 
was difficult in his field.  The pain, however, had 
progressed over time and began to involve radiation to the 
left leg with numbness and tingling.  Neurologically, 
sensation was decreased in the left S1 distribution.  The 
examiner diagnosed low back and left leg pain, left 
paracentral L5/S1 disc protrusion, left S1 radiculopathy, and 
degenerative disc disease.

In October 2001, he underwent a left S1 transforaminal 
epidural steroid injection that was said to have been 
successful.  

In the January 2002 substantive appeal, the veteran indicated 
that he has lost about 7 or 8 days per month from work due to 
his back pain.  He further indicated that he had received 
cortizone shots but that they affected his ability to perform 
his duties at work.  

A February 2002 physical therapy evaluation report revealed 
tenderness in the lumbar spine in the area of L4-5 and L5-S1.  
His symptoms worsened with lifting, bending, driving more 
than 30 minutes, squatting, and sitting for longer than 
30 minutes.

In March 2002, the veteran reported that he had changed jobs 
recently to cabinet making.  He indicated that the hob paid 
less but that it was less physically demanding.  He also 
reported taking physical therapy weekly.  


Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

In determining the degree of limitation of motion, 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2002) are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

As to joints, in particular, the factors of disability reside 
in reductions of normal excursion of movements in different 
planes.  Inquiry will be directed to more or less than normal 
movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Functional loss due to pain is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the veteran prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

The veteran's low back disability is evaluated as 40 percent 
disabling under Diagnostic Code 5292 pertaining to limitation 
of lumbar spine motion.  38 C.F.R. § 4.71a.  Under that code, 
slight limitation of the lumbar spine motion is evaluated as 
10 percent disabling; moderate limitation is evaluated as 20 
percent disabling and severe limitation is evaluated as 40 
percent disabling.  As he is in receipt of the highest 
evaluation available to him under Diagnostic Code 5292, there 
is no need for further discussion in this regard.

Because the veteran is in receipt of a 40 percent evaluation 
under Diagnostic Code 5292, the Board will only discuss the 
potential application of diagnostic codes that could yield an 
evaluation greater that 40 percent.

Diagnostic Code 5285 pertaining to residuals of a vertebral 
fracture is inapplicable because the veteran did not suffer 
such an injury.  Id.  Similarly, Diagnostic Codes 5286 and 
5289 are inapplicable to the veteran's situation because they 
entail spinal ankylosis, and the veteran's spine is not shown 
to be ankylosed either favorably or otherwise.  Id.  

Although intervertebral disc syndrome, the severity of which 
is assessed under Diagnostic Code 5293, has not been 
specifically diagnosed, the evidence has indicated a bulging 
disc in the lumbosacral region as well as nerve dysfunction 
in that area.  Thus, the Board will discuss this matter.  
Preliminarily, however, the Board notes that when a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will be applied.  Karnas, supra.  The Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  VAOPGCPREC 3-2000 (2000).  
As the regulations pertaining to the rating of intervertebral 
disc syndrome have been amended during the pendency of this 
appeal, the Board will discuss both the old and new criteria.  

Under the old version of the regulations, a 60 percent 
evaluation for intervertebral disc syndrome required evidence 
of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a 
(2002).  Although the veteran suffers from some of the 
symptoms enumerated above, he does not suffer from them with 
"little intermittent relief."  He does have occasional 
flare-ups; however, at other times, his low back 
symptomatology has been described as mild.  Thus, a 60 
percent evaluation is not for application under the old 
version of this regulation.

Under the new version of the regulation, a 40 percent 
evaluation is warranted is warranted with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months and a 60 
percent evaluation is warranted when the episodes have a 
total duration of six weeks during the past 12 months.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002).  The record contains various references 
to the veteran missing work due to his back; however, the 
exact number of days he has missed is not clear.  On August 
2000 fee-basis medical examination, the veteran reported that 
flare-ups occurred several times a year and lasted "for 
weeks" and that during those flare-ups he was unable to 
drive or work.  At the time of his January 2002 substantive 
appeal, he indicated missing as many as 7 to 8 days per 
month.  Subsequently, he found less physically demanding 
employment.  

In considering which rating is appropriate, the Board must 
take in consideration a variety of factors.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After consideration of the 
descriptions of the veteran's back pain and the time he has 
missed from work, the Board finds that the veteran's 
disability more nearly approximates the criteria for a 
60 percent evaluation under the new version of Diagnostic 
Code 5293, beginning on September 23, 2002, the effective 
date of that regulation.  Id; VAOPGCPREC 3-2000.  

The Board notes that the assignment of a particular 
diagnostic code is completely dependent on the facts of a 
particular case and that one diagnostic code might be more 
appropriate than another.  Butts, supra; Tedeschi, supra.  As 
such, the Board has appropriately replaced the veteran's 
evaluation under Diagnostic Code 5292 with an evaluation 
pursuant to Diagnostic Code 5293.

In addition, because the veteran appears to be suffering from 
thoracolumbar symptomatology to include significant reduction 
of range of motion in that region, a 10 percent evaluation is 
warranted for severe dorsal limitation of motion under 
Diagnostic Code 5291.  38 C.F.R. § 4.71a.

The Board has considered application of 38 C.F.R. §§ 4.40 and 
4.45 in light of the Court's ruling in DeLuca, supra.  The 
provisions of 38 C.F.R. § 4.59 have also been considered.  In 
that regard, the veteran has complained of pain, weakness, 
stiffness, lack of endurance, and flare-ups in the low back 
region.  The Board recognizes that clinicians have noted the 
presence of pain on range of motion, as well as weakness and 
the like.  However, the Board finds that an additional 
evaluation for pain and limitation of function under these 
codes is not appropriate in this instance.  The veteran has 
already been compensated for intervertebral disc syndrome 
under Diagnostic Code 5293 and for dorsal spine limitation of 
motion under Diagnostic Code 5291.  Thus, he has already been 
compensated for functional loss and painful motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate him for the actual impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
whether or not raised by the veteran, as required by 
Schafrath.  However, the Board finds no basis on which to 
assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of low back 
disability not contemplated in the currently assigned 60 and 
10 percent ratings permitted under the Schedule.

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to his 
service-connected disabilities is warranted.  38 C.F.R. 
3.321(b)(1).  While the veteran's back disability has clearly 
interfered with his ability to work, in that he has had to 
take time off when he has flareups, this fact is encompassed 
in the higher evaluation granted for his back disability.  
However, there is no evidence to show marked interference 
with employment or frequent periods of hospitalization due to 
his service-connected disabilities.  Thus, extraschedular 
rating is unwarranted.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence weighing in favor of the veteran 
and that weighing against his claim of increased rating was 
at least in relative equipoise.  See Gilbert, supra.  As 
such, increased evaluations were granted.  However, a 
preponderance of the evidence reflects that even higher 
evaluations are not warranted.  38 U.S.C.A. § 5107.


ORDER

An evaluation in excess of 40 percent for the veteran low 
back disability for the period before September 23, 2002 is 
denied.

An evaluation of 60 percent for the veteran's low back 
disability for the period beginning September 23, 2002 is 
granted.

An evaluation of 10 percent for dorsal spine limitation of 
motion is granted.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

